AQ 440 (Rev, 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Oklahoma

PAUL T. ROPPOLO

 

Plaintiff

V. Civil Action No, ClIV-19-127-JHP-SPS

__JAMES YATES, etal.

Defendant

SUMMONS IN A CIVIL ACTION

‘TO! (Defendant's name and address) Ms. Adea, Unit Mgr.
Davis Correctional Facility
6888 E. 133rd Road
Holdenvelle, OK 74848

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plain? or plaintiffs attorney,

whose name and address are: — Paul T. Roppollo 600968
PO Box 337342
Greeley, CO 80633

if you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 09/03/2019 (rk, ore

Patrick Keaney (

 
Civil Action No. CIV-19-127-JHP-SPS Roppolo v. Yates

Proof of Service py
This summons for Ms. Adea, Unit Manager of Davis Correction Facility

was received by me on 9-9-2019. | mailed via U.S. Certified Mail the Summons and Complaint
to the individual’s place of employment; Aimee Kanada, designated as the authorized agent for
Davis Correctional Mailroom, received this material on September 17, 2019. My fees were
zero in total. | declare under penalty of perjury that this information is true.

September 23, 2017 Signature Ke bart A Aan A2 sie

ROBERT MORSE, PO BOX 337342, GREELEY, CO 80633

ENDER: COMPLETE THIS SECTION

   

 

 

 

 

 

 

 

 

1 Complete items 1, 2, and 3.
ibaa ass
; sn B. Received by (Printed Name) G. Date of Delivery
cmeamecroneneigmminen SAT ee Kandla 1-CF
7 Ms. Adea Unit Manager |] > fyesSterdeivery address below: ENo
Davis Correctional <
6888 East 133rd Rd
Holdenville, OK 74848
3. Service Type (2 Priority Mal Express®
QANMLOUVOVOVOONINN UTIL (SS enone BR i in
9590 9402 5022 9063 4004 01 CD Certified Mail Restricted Delivery CO Retum Receipt for
Be rey cr ‘Signature Confirmation™
2. Article Number (Transfer from service label) e oc eed Sarai Confirmation
719 O10 8000 BFPE 5beO fo __\P Granta Meee

 

PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt:
